
	

114 HR 5389 : Leveraging Emerging Technologies Act of 2016
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5389
		IN THE SENATE OF THE UNITED STATES
		June 22, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To encourage engagement between the Department of Homeland Security and technology innovators, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Leveraging Emerging Technologies Act of 2016. 2.Innovation engagement (a)Innovation engagement (1)In generalThe Secretary of Homeland Security—
 (A)shall engage with innovative and emerging technology developers and firms, including technology-based small businesses and startup ventures, to address homeland security needs; and
 (B)may identify geographic areas in the United States with high concentrations of such innovative and emerging technology developers and firms, and may establish personnel and office space in such areas, as appropriate.
 (2)EngagementEngagement under paragraph (1) may include innovative and emerging technology developers or firms with proven technologies, supported with outside investment, with potential applications for the Department of Homeland Security.
 (3)Co-locationIf the Secretary of Homeland Security determines that it is appropriate to establish personnel and office space in a specific geographic area in the United States pursuant to paragraph (1)(B), the Secretary shall co-locate such personnel and office space with other existing assets of—
 (A)the Department of Homeland Security, where possible; or (B)Federal facilities, where appropriate.
 (4)OversightNot later than 30 days after establishing personnel and office space in a specific geographic area in the United States pursuant to paragraph (1)(B), the Secretary of Homeland Security shall inform Congress about the rationale for such establishment, the anticipated costs associated with such establishment, and the specific goals for such establishment.
 (b)Strategic planNot later than 6 months after the date of the enactment of this section, the Secretary of Homeland Security shall develop, implement, and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a Department of Homeland Security-wide strategy to proactively engage with innovative and emerging technology developers and firms, including technology-based small businesses and startup ventures, in accordance with subsection (a). Such strategy shall—
 (1)focus on sustainable methods and guidance to build relationships, including with such innovative and emerging technology developers and firms in geographic areas in the United States with high concentrations of such innovative and emerging technology developers and firms, and in geographic areas outside such areas, to establish, develop, and enhance departmental capabilities to address homeland security needs;
 (2)include efforts to— (A)ensure proven innovative and emerging technologies can be included in existing and future acquisition contracts;
 (B)coordinate with organizations that provide venture capital to businesses, particularly small businesses and startup ventures, as appropriate, to assist the commercialization of innovative and emerging technologies that are expected to be ready for commercialization in the near term and within 36 months; and
 (C)address barriers to the utilization of innovative and emerging technologies and the engagement of small businesses and startup ventures in the acquisition process;
 (3)include a description of how the Department plans to leverage proven innovative and emerging technologies to address homeland security needs; and
 (4)include the criteria the Secretary plans to use to determine an innovative or technology is proven. (c)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this Act.
			
	Passed the House of Representatives June 21, 2016.Karen L. Haas,Clerk
